Case 1:20-cv-02107-JEB Document 2-13 Filed 08/03/20 Page 1 of 3




               Exhibit E
        Case 1:20-cv-02107-JEB Document 2-13 Filed 08/03/20 Page 2 of 3




                                         April 21, 2020



The Honorable Mike Pence
Vice President of the United States
White House Coronavirus Task Force
The White House
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500



Dear Vice President Pence:

We write to request that the White House Coronavirus Task Force use qualified, fully-visible
American Sign Language (ASL) interpreters during public briefings on the coronavirus.

Deaf and hard of hearing Americans across the country have expressed their frustration about
inaccessible information due to the lack of interpreters on screen. They are not receiving access
to public health information from Task Force briefings as they broadcast live. Closed captioning
is accessible to many deaf and hard of hearing people, but many other deaf or hard of hearing
people use ASL as their primary language and it is a language of its own distinct from English.
Many of them are not able to understand anything released by the White House. During this
public health crisis, if any group is at risk, we are all at risk.

The National Council on Disability, the independent federal agency tasked with making
recommendations on federal disability policy, and many organizations and advocacy groups,
including the National Association of the Deaf, have also called upon the White House to include
ASL interpreters at daily briefings. While all 50 Governors across the country include ASL
interpreters during their coronavirus briefings, the White House has yet to incorporate this
important accessibility in their coronavirus updates during this public health crisis.

Over a month ago, on March 12, 34 Senators sent you a letter (attached) and asked you and the
Task Force to ensure that American Sign Language interpreters are available during all public
briefings and communications. The Senators have not received a response from you or the Task
Force, and ASL interpreters have not been present at the briefings.

The coronavirus poses increased threats and barriers to individuals with disabilities – receiving
vital public health information from the federal government should not be one of them. We must

                                                1
        Case 1:20-cv-02107-JEB Document 2-13 Filed 08/03/20 Page 3 of 3




ensure that every group has equal access to public health information to help our communities
across the country prevent any further spread of this virus.

We look forward to your response.

Sincerely,



/s/Sherrod Brown                                           /s/Bob Casey
_________________________                                  _________________________
Sherrod Brown                                              Robert P. Casey Jr.
United States Senator                                      United States Senator



/s/Donna Shalala
_________________________
Donna Shalala
United States Representative


cc:
Dr. Deborah L. Birx
Coronavirus Response Coordinator
White House Coronavirus Task Force




                                               2
